Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-16 are directed to invention non-elected without traverse.  Accordingly, claims 13-16 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathaniel Lucek on 6/29/2022.

The application has been amended as follows: 

In the claims:
In claim 1, line 4, after the phrase “substrate and a component”, insert “on top of the substrate”.
Cancel claims 13-19.

Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments/arguments of dated 5/2/2022, along the examiner’s amendment are persuasive to overcome the pending rejections as to the point that the prior art fails to teach or renders obvious to a plasma etching process for a structure including a substrate and a component on top of the substrate which forms involatile metal etch products, wherein the first plasma etch step and the second plasma etch step are performed using a plasma production device in the chamber that includes a plasma generating element, wherein the plasma generating element is an RF antenna  as the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Harrison et al (US 2018/0323074) disclose an etching process, wherein a substrate (212) is placed on an aluminum carrier plate (216) through a mask (214); halogen-based or Ar/H.sub.2 plasma 218 may interact with the aluminum carrier plate 216 and may release components 220 of aluminum passivation from the solid source, as shown by the large directional arrows from the carrier plate 216 (see, 1[0067]-[0069] and Figure 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713